ÜN PETITION TO P-BHEAR
We have before us a forceful, courteous and Signified petition to rehear in this matter. We must adhere to our conclusion as reached in our former opinion.
The petition to rehear contains an affidavit of the clerk which shows that the decree on the opinion of the Court of Appeals, in this cause, was filed on December 10, 1951. On March 10, 1952, the petition for certiorari was placed in the mail and opposing counsel was given notice of the intention to file this petition as of March 15, 1952. The petition for certiorari was filed on March 15, 1952. We think that the governing date is the date that the petition for certiorari is filed which is March 15, 1952 or at least 4 days longer than the day *448on which it could be filed under the statute. More than 90 days have elapsed since the filing of the decree on the opinion of the Court of Appeals which was December 10, 1951.
By an amendment to the rules as found in 189 Tenn. page 820, it is, “provided the clerks of the respective divisions of the court of appeals shall date the decrees and judgments when filed, and the time for filing petition for certiorari and for supersedeas shall be computed from said date.” Buies of Supreme Court, rule 11. Obviously under this rule the date for filing petitions for certiorari and supersedeas must begin from the date of the filing of the decree in the opinion of the Court of Appeals, not the date when the minutes of the Court of Appeals are signed. It thus is forced on us to hold that the petition for certiorari in this cause was not filed in time and must therefore be denied.